Burgess, J.
(dissenting). — I regret that I cannot concur in the majority opinion in this case, as to the fourth paragraph, and in addition to what has been said by Sherwood, J., in his dissenting opinion, to which I agree, I desire to give some additional reasons, which seem to me conclusive.
It has been uniformly held by this court that in condemnation proceedings, being in derogation of common law right, the utmost strictness is required, in order to give them validity; and that unless it appear from the face of the proceedings that every essential *155pre-requisite of the statute conferring the authority be complied with every step will be coram non judice. Ells v. Railroad, 51 Mo. 200; Cunningham v. Railroad, 61 Mo. 33; Blize v. Castlio, 8 Mo. App. 290; Anderson v. Pemberton, 89 Mo. 67.
In the case of Fore v. Hoke, 48 Mo. App. 254, it was recently held by the St. Louis court of appeals, Thompson, J.,' delivering the opinion of the court, that a judgment of condemnation is void, if the record fails to show affirmatively that the commissioners appointed to assess damages were freeholders, resident of the county, as required by the statute, but merely showed that the commissioners were householders resident in the county.
The proceedings to condemn the property of defendants were under chapter 66, Greneral Statutes, 1865, pp. 351 et seg. And although they owned separate and distinct interests therein, damages were assessed in a lump, and not according, as I contend, to the express provisions of the statute. Section 1 of said statute provides that three disinterested commissioners shall be appointed to assess the damages which such owners may severally sustain in consequence of the establishment, erection, etc.; while section 5provides that “Any number of owners, residents in the same county or circuit, may be joined in one petition, and the damages to each shall be separately assessed, by the same commissioners.” In the absence of any assessment by the commissioners of the damages to each one of the parties whose property was sought to be condemned, how are such damages to be ascertained? Not by the court, because no such power is conferred upon it in cases of this kind. Suppose the commissioners had made no report or no assessment at all, the court or judge could have done nothing less than have appointed other commissioners. The defendants had the right to have *156their damages severally assessed by the commissioners appointed by the court, or judge, for that purpose; and even after such commissioners had performed their duty the defendants had also the right, -under section 21, article 2, and section 4, article 12 of the constitution, to have the amount of damages assessed by a jury. Railroad v. Bates, 109 Mo. 53; Railroad v. Miller, 106 Mo. 458.
The lumping assessment, in my opinion, was not a compliance with the statute, absolutely void and of no effect, and consequently subject to collateral attack. Brennan v. St. Paul, 47 N. W. Rep. 55; Rusch v. Railroad, 54 Wis. 136. There has never been a case decided that I have been able to find where a lumping assessment of damages in favor of persons owning different tracts of land, which were condemned for public purposes, has been held good, while the authorities herein eited hold to the contrary.
Sherwood, J., concurs in the views herein expressed.